Citation Nr: 1045889	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for the residuals of 
bladder cancer, including as secondary to herbicides.  

3.  Entitlement to service connection for high cholesterol.  

4.  Entitlement to service connection for bilateral knee 
disability.  

5.  Entitlement to service connection for skin disability, 
including as secondary to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1969 to 
December 1970.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Providence, Rhode 
Island.  In that decision, the RO denied claims for service 
connection for hypertension, bladder cancer, a skin disability, 
high cholesterol, and a bilateral knee disability.  

The issues of service connection for bilateral knee and skin 
disability are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Hypertension did not have its clinical onset in service or 
within the first post service year and it is not otherwise 
related to service.  

2.  Bladder cancer did not have its clinical onset in service or 
within the first post service year and it is not otherwise 
related to service.  

3.  High cholesterol is not a disability for VA compensation 
purposes.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Bladder cancer and its residuals were not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.307, 3.309(a) & (e) (2010).  

3.  Criteria for service connection for high cholesterol are not 
met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

In a January 2006 letter, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In October 2009, the Veteran was informed of the 
process by which initial disability ratings and effective dates 
are established, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the duty to notify has 
been met.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  
This "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
and Social Security Administration (SSA) records have been 
associated with the claims file.  Identified and available 
medical records have been secured.  

The Board notes that an etiological opinion has not been obtained 
for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

Here, while there are current diagnoses of hypertension and 
bladder cancer, there is no true indication those disabilities 
are associated with service.  There is no evidence of 
hypertension or bladder cancer in service or within the first 
post-service year.  There are no complaints referable to either 
disability in any of the service treatment records.  The Veteran 
has not indicated that he had continuity of symptomatology since 
his discharge.  In view of the absence of findings of 
hypertension and bladder cancer in service and the first 
suggestion of pertinent disability after active duty, relating 
these disabilities to service would certainly be speculative.  
However, service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 3.102.  
The duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  The claim 
for high cholesterol is being denied as a matter of law and as a 
result an examination is not necessary.  The Board is satisfied 
that the duties to notify and assist have been met.

Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence 
of the Veteran.  The Court has implied that some disorders may be 
the type of condition leading itself to lay observation and may 
satisfy a nexus requirement.  McCartt v. West, 12 Vet. App. 164, 
167-68 (1999).  In McCartt, the Court did require a medical nexus 
opinion relating a current skin disorder to in-service herbicide 
exposure.  Id.  

In Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the Court, 
citing Layno v. Brown, 6 Vet. App. 465, 469 (1994), emphasized 
that lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  
It is also the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited within).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

	A.  Hypertension

Service connection for certain diseases, such as hypertensive 
vascular disease, may also be established on a presumptive basis 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  This 
presumption operates even though there is no evidence of such 
disease during the period of service.  Id.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113.  

For VA compensation purposes, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101, note (1) (2009).  Also, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days.  Id.  The 
regulations show that there is a difference between being 
diagnosed with hypertension and having hypertension that is 
compensable for VA purposes.  

Service treatment records are negative for treatment for, 
diagnoses of or complaints of symptoms for high blood pressure.  
A June 1969 enlistment examination shows the Veteran's blood 
pressure was 138/88.  A November 1969 in-service accident record 
from a private hospital shows blood pressure as 118/80.  At the 
December 1970 separation examination, the Veteran's blood 
pressure was 118/60.  The Veteran's service records do show 
service in the Republic of Vietnam.  

In September 1998, a record from Dr. Soloman, the Veteran's 
private treating physician, showed his blood pressure was 150/90.  
In his November 2005 claim, the Veteran stated that his high 
blood pressure began in 1994.  He received treatment from Dr. 
Solomon.  A November 2005 VA history and physical examination 
showed a diagnosis of hypertension.  His diagnosis and treatment 
for hypertension was chronicled throughout VA medical records 
into the present; for example in October 2006, a VA record showed 
his hypertension was uncontrolled or under suboptimal control.  
Exercise was recommended.  

The Board finds that service connection for hypertension is not 
warranted.  In coming to this conclusion, the Board considered 
the Veteran's statement that he has had hypertension since 1994, 
over 20 years after service.  Unlike varicose veins, the 
disability at issue in Barr, 21 Vet. App. 303, hypertension is 
not a disability readily observable by the Veteran.  Even medical 
professionals require diagnostic tools and VA requires 
confirmation by blood pressure readings taken two or more times 
on at least three different days.  See 38 C.F.R. § 4.104 Note(1) 
to Diagnostic Code 7101 (2010).  The Veteran has not described 
any symptoms of hypertension that he exhibited in service and 
also stated he was diagnosed by Dr. Soloman in 1994.  

Due to his statement and the evidence of record, the Veteran 
cannot rely on the one year presumption because the evidence does 
not show the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Finally, effective August 31, 2010, 38 C.F.R. § 3.309(e) (2010) 
was amended to include ischemic heart disease as a disease that 
is associated with herbicide exposure.  Note 3 of this amended 
regulation now reads:  "For purposes of this section, the term 
ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
Ischemic heart disease."  As a result, the claim may not be 
substantiated under this presumption either.  

The Board finds that service connection for hypertension is not 
warranted by direct service connection either, as there is no 
evidence showing that the Veteran had hypertension in service.  
All the evidence does not establish that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  

As the claims folder shows no competent evidence associating the 
Veteran's hypertension with his military service, service 
connection cannot be granted.  The one year and the herbicide 
presumption do not apply.  A clear preponderance of the evidence 
is against the Veteran's claim for service connection for 
hypertension, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  

	B.  Bladder Cancer

The specific statute pertaining to claimed exposure to herbicides 
is 38 U.S.C.A. § 1116 (West Supp. 2010).  For a veteran who has 
service in Vietnam, there is a presumption of exposure to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  VA 
currently recognizes the prostate cancer as associated with 
exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2010).  VA has 
also determined that urinary bladder cancer is not associated 
with exposure to herbicide agents.  See, 68 Fed. Reg. 27,630 (May 
20, 2003).  

Notwithstanding the foregoing presumption provisions, the Court 
of Appeals for the Federal Circuit has determined that a claimant 
is not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Although the Combee decision pertained to radiation 
claims, the same rationale applies to claims based on herbicide 
exposure.  See also, McCartt, 12 Vet. App. at 167 (providing that 
the provisions set forth in Combee are equally applicable in 
cases involving claimed Agent Orange exposure).  

The Agent Orange Act of 1991 (in part) directed the Secretary of 
VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
support of military operations in the Republic of Vietnam during 
the Vietnam Era and each disease suspected to be associated with 
such exposure.  The Secretary's determination must be based on 
consideration of NAS reports and all other sound medical and 
scientific information and analysis available to the Secretary.  
See 38 U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated with 
exposure to herbicide agents and will be presumed by VA to have 
been incurred in service even though there is no evidence of such 
disease during such period of service.  38 C.F.R. §§ 3.307(a), 
3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific data 
furnished by the National Academy of Sciences (NAS).  The NAS 
conducts studies to "summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
support of military operations in Vietnam during the Vietnam era 
and each disease suspected to be associated with such exposure."  
64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are 
submitted at two-year intervals to reflect the most recent 
findings.  Based on input from the NAS reports, the Congress 
amends the statutory provisions of the Agent Orange Act found at 
38 U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of diseases 
shown to be associated with exposure to herbicides.  

In November 2005, the Veteran filed a claim for service 
connection for bladder cancer including as due to herbicide 
exposure.  His cancer started in November 1997 and he was treated 
by Dr. Colagiovanni.  

A July 1998 record from Dr. Colagiovanni shows that the Veteran's 
carcinoma of the bladder was in remission.  A February 2001 
letter from Dr. Slaiby to Dr. Colagiovanni shows the Veteran had 
asymptomatic renal artery stenosis.  In May 2001, Dr. 
Colagiovanni noted the Veteran's had a history of carcinoma of 
the bladder along with his resection of the bladder in 1997.  A 
November 2005 VA history and physical examination showed that the 
Veteran's bladder cancer was diagnosed in November 1997.  This 
was being followed by a urologist, the Veteran had regular 
cystoscopies.  A June 2007 VA psychiatrist noted that the Veteran 
reported negative recent surveillance cystoscopies, the last of 
which was a year ago.  

As explained above, no presumption is available for bladder 
cancer.  See, 68 Fed. Reg. 27,630 (May 20, 2003).  However, the 
analysis does not end here.  Under Combee, 34 F.3d at 1042 and 
McCartt, 12 Vet. App. at 167, the Veteran still may establish 
direct service connection.  

While there is evidence of a disability or residuals from bladder 
cancer, the Board finds there is no evidence of in-service 
incurrence or aggravation of bladder cancer.  There has been no 
allegation that bladder cancer started in service.  The Board 
finds no nexus has been shown between bladder cancer and service.  

Finally, as to whether the Board is required to get a medical 
opinion on the direct service connection of the bladder cancer, 
the Board finds that that there was no information in the file 
triggering this requirement.  As mentioned, bladder cancer is not 
listed as a presumptive condition based on scientific data 
furnished by NAS.  Moreover, there is no competent evidence in 
the file suggesting a nexus between bladder cancer and service or 
herbicide exposure.  As mentioned, in McCartt, the Court required 
a medical nexus opinion relating a current skin disorder to in-
service herbicide exposure.  12 Vet. App. at 167-68.  The Board 
finds the Veteran is not competent to provide such a nexus for 
bladder cancer, but he could describe symptoms of the disease.  
The file shows he has not described any symptoms from service of 
his bladder cancer.  

The presumption does not apply under 38 C.F.R. § 3.309(e) and the 
elements for direct service connection are not shown.  A 
preponderance of the evidence is against the claim for the 
residuals of bladder cancer.  The reasonable doubt doctrine is 
not for application.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

	C.  High Cholesterol

The Veteran is claiming entitlement to service connection for 
high cholesterol, which is shown in the Veteran's medical 
records.  However, service connection is only warranted where the 
evidence demonstrates disability.  "Disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1 (2010); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  See, 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'g and rev'g 
on other grounds, Sanchez-Benitez v. Principi, 259 F.3d. 1356, 
1361-62 (Fed. Cir. 2001).  

High cholesterol, however, is simply a laboratory test result, 
and not in and of itself, a disability.  See 61 Fed. Reg. 20440, 
20445 (May 7, 1996).  As such, it cannot provide a basis for a 
valid claim for service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Veteran's claim of entitlement 
to service connection for high cholesterol is denied.  The 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for the residuals of bladder 
cancer, including as secondary to herbicides, is denied.  

Entitlement to service connection for high cholesterol is denied.  


REMAND

In the November 2005 claim, the Veteran stated his skin 
disability started in 1969.  He described problem as lumps on his 
scalp, the center of his back, and both legs due to herbicide 
exposure.  On his June 2007 appeal (received July 2007), there is 
a July 2007 notation from a registered nurse practitioner (RNP).  
The RNP stated that the Veteran had been seen for a skin rash 
since service.  A referral was made to dermatology.  

Service treatment records do not show complaints, treatment or 
diagnoses of a skin disability in service, other than for the 
scars from a 1969 automobile accident for which the Veteran is 
already service-connected.  

Besides the scars, VA and private medical records document 
multiple skin issues.  In April 1999, Dr. Soloman had a mole 
removed from the left eye area.  In May 2001, Dr. Colagiovanni 
stated the Veteran needed to have a penile lesion excised; a
Fatima hospital lab from the same month showed the lesion and 
cysts were excised.  In May 2004, a surgical pathology report 
showed the result of right lower eyelid skin biopsy.  The results 
were consistent with squamous papilloma, with no evidence of 
dysplasia or malignancy.  The doctor wrote on the report that 
this was the most common benign tumor of the eyelid caused by the 
human papilloma virus.  

An October 2006 VA record showed the Veteran had a skin infection 
in the left groin with mild tenderness with palpation.  

In June 2007, a VA records shows the Veteran called requesting a 
consultation with dermatology because he had a longstanding 
problem with both legs that included white spots from his calf 
down to and including his feet.  A record from August 2007 showed 
he had dry skin on both legs "with blistering in the sunlight."  

August 2007 and August 2008 VA dermatology records detail the 
Veteran's diagnoses for skin problems: stucco keratosis of the 
lower extremity (found to be benign); seborrheic or solar 
keratosis of the right ankle (treated with liquid nitrogen); 
irritated seborrheic or solar keratosis versus actinic keratosis 
of the left dorsal hand (also treated with liquid nitrogen); 
likely seborrheic or solar keratosis versus basal cell carcinoma 
of the left upper back; rule out basal cell carcinoma on the 
right scalp; "VV left upper lip"; actinic keratosis; and 
xerosis.  The Veteran was counseled on sun protection at these 
visits.  

A September 2008 VA dermatology record showed the biopsy on the 
right scalp came back and was shown to be an intradermal nevus.  
In an April 2009 record it was noted that the Veteran had a Mohs' 
excision in May 2008.  He had well-differentiated squamous cell 
carcinoma of the left upper lip.  September 2009 VA dermatology 
records showed the Veteran's left forearm and right lower leg 
were noted to have a brown actinic keratosis lesions.  
Hypertropic actinic keratosis squamous cell carcinoma was to be 
ruled out.  October 2009 VA records show biopsies were taken.  

The Veteran did not mention a bilateral knee disability in his 
initial November 2005 claim.  In May 2007, a fellow service 
member wrote to say he remembered that the Veteran flew to 
Vietnam with him in October 1969.  At that time it was clear the 
Veteran had been in a car accident because his knees were 
bandaged and he had difficulty walking.  In the Veteran's June 
2007 appeal, he mentioned he had a knee injury while in service 
due to a car accident.  

Service treatment records do document a November 1969 in-service 
car accident.  A police report showed the Veteran was admitted to 
hospital.  The November 1969 hospital record showed a final 
diagnosis of hemarthrosis with sprain of both knees.  Extremities 
showed contusions and abrasions of both knees with question of 
fracture of the right knee and some evidence of swelling.  There 
was slight swelling of the left knee.  Fluid in the knees 
gradually subsided.  X-rays of both knees showed no evidence of 
fracture.  There was no evidence of pathology in either knee.  He 
did have contusions of both knees, however.  The course in the 
hospital showed that he did have some hemarthrosis of the right 
knee joint which was drained (8 cubic centimeters of blood).  

An April 1970 line of duty investigation of the accident showed 
it did occur in the line of duty and that there was no evidence 
of misconduct.  At his December 1970 separation examination, the 
Veteran stated he was in good health.  

At the January 2006 PTSD VA examination, the Veteran admitted he 
had two past car accidents related to drinking and driving.  One 
was in 1971 and the other was in 1973.  

A June 2007 VA psychiatric record noted the Veteran had a motor 
vehicle accident from 1969 with some type of bilateral knee 
injury but currently had no known residuals.  A September 2009 VA 
record showed the Veteran had no musculoskeletal or joint pain.  

On remand, all VA records created since October 2009 should be 
associated with the file.  The Veteran should receive a VA 
examination to determine the nature and etiology of any knee and 
skin disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA records since October 
2009 with the file.  A negative reply is 
requested.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
various diagnosed skin disabilities.  The 
claims folder and a copy of this Remand must 
be made available to the examiner in 
conjunction with the examination.  

For any and all skin disabilities diagnosed, 
the examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the disability 
had its clinical onset in service or is 
otherwise related to active duty.  The 
examiner should refer to the records 
referenced in the body of the remand above.  
The rationale for all opinions should be 
provided.  

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
knee disability.  The claims folder and a 
copy of this Remand must be made available to 
the examiner in conjunction with the 
examination.  

For any and all knee disabilities diagnosed, 
the examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that it had its 
clinical onset in service or is otherwise 
related to active duty.  The examiner should 
refer to the records referenced in the body 
of the remand above.  The rationale for all 
opinions should be provided.  

4.  Re-adjudicate the Veteran's claims of 
service connection for skin and knee 
disability.  If any claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
remaining on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


